                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Nijaquan Kevia Moore                                                   Docket No. 4:19-CR-66-1D

                                Petition for Action on Supervised Release

  COMES NOW Shawn M. Lyon, U.S. Probation Officer of the court, presenting a petition for modification
  of the Judgment and Commitment Order ofNijaquan Kevia Moore, who, upon an earlier plea of guilty to
  Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2), was
  sentenced by the Honorable James C. Dever III, U.S. District Judge, on May 21, 2020, to the custody of the
· Bureau of Prisons for a term of24 months. It was further ordered that upon release from imprisonment the
  defendant be placed on supervised release for a period of 3 years.

     Nijaquan Kevia Moore was released from custody on May 18, 2021, at which time the term of
 supervised release commenced. On May 28, 2021, a Petition for Action was submitted to the court advising
 of an admission of the use of marijuana prior to his term of supervision starting and requested that the
 conditions for drug treatment be added to increase his opportunities f_or success. The court agreed to the
 petition.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 On August 23, 2021, the defendant failed to report to East Coast Counseling for a urinalysis screen as part
 of the surprise urinalysis program without a valid excuse. On September 3, 2021, the defendant tested
 positive for marijuana on an instant urinalysis screen. The subject readily admitted to the use of marijuana.
 As a sanction for these violations, the probation office is recommending that he be placed on 30 days curfew
 with electronic monitoring. Furthermore, Moore has been referred for treatment, and this officer will seek
 to increase his treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification
 of supervision.

 PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

 Except as herein modified, the judgment shall remain in full force and effect.




              Case 4:19-cr-00066-D Document 37 Filed 09/07/21 Page 1 of 2
Nijaquan Kevia Moore
Docket No. 4:19-CR-66-1D
Petition For Action
Page2

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Shawn M. Lyon
Dewayne L. Smith                                     Shawn M. Lyon
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone:252-830-2337
                                                     Executed On: September 3, 2021

                                      ORDER OF THE COURT

Considered and ordered this      1       day of   ,So.p-!eN ba A         , 2021, and ordered filed and
made a part of the records in the above case.


Ja es C. Dever III
U.S. District Judge




             Case 4:19-cr-00066-D Document 37 Filed 09/07/21 Page 2 of 2
